BBJCKELL, C. J.
This is an appeal by the defendant from a judgment of conviction in proceedings in bastardy, and has been submitted without an assignment of errors, necessitating an affirmance.
The statute dispenses with an assignment of errors in criminal cases only — judgments of conviction of criminal offenses brought here by writ of error or appeal. Cr. Code of 1886, § 4509; Cr. Code of 1896, § 4333. Proceedings in bastardy are statutory, and to them the statutes which give a writ of' error or appeal in criminal cases do not extend. The statute prescribing the course of proceeding confers on either party, the State, or the. defendant, the right of appeal, if taken-within thirty days after judgment, and either party must give security for the costs of appeal. — Cr. Code of 1886, § 4866 ; Cr. Code of 1896,- § 4405. The State, under the statute relating to criminal cases, is not (except in a particular class of cases, by recent legislation), entitled to a writ *200of error or appeal, and of the defendant security for costs is not exacted. It is apparent the two statutes have no relation to each other, and have distinct, different fields of operation.
Affirmed.